DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 9, 2019.  Claims 1-20 are pending.  Claims 1 and 12 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,850,693 to Pertsel et al. (hereinafter “Pertsel”).
Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pertsel.
With respect to independent claims 1, 12 and 13, Pertsel discloses an interface configured to communicate with a device including a camera to obtain a plurality of body measurements of a person, wherein the plurality of body measurements was captured using the camera (see col. 2, lines 47-57 and col. 40, lines 14-19:  the present invention may utilize interior cameras and communication systems of vehicles (e.g., 3G, 4G, LTE, 5G, etc.). The present invention may implement 50 computer vision to determine information about the interior and/or exterior of a vehicle. Using computer vision, embodiments of the present invention may classify and/or determine characteristics of objects in a vehicle (e.g., occupants, seats, steering wheels, handheld devices, seatbelts, etc.). In 55 an example, body characteristics of an occupant may be analyzed to create a comfort profile for the occupant in a particular seat.  The communication devices 110 may upload the comfort profile 730a corresponding to the characteristics 702a-702n of the occupant 452a.  For example, the processors 106a-106n may create a new body type comfort profile based on the body type of the occupant and the preferences detected.); and 
one or more processors configured to determine one or more vehicle settings of a vehicle based on the plurality of body measurements (see col. 39, lines 21-29:  the processors 106a-106n may user the computer vision operations to determine the characteristics 702a-702n of the occupant 452a.  Next, in the step 810, the processors 106a-106n may select one of the body type comfort profiles 730a-730n based on a closest match to the characteristics 702a-702n.  Next, in the step 812, the processors 106a-106n may initiate the reactions 654a-654n to load the comfort profile settings 732a-732n.).  
With respect to dependent claims 2 and 14, Pertsel discloses wherein the one or more processors are further configured to: store the one or more vehicle settings in a driver profile in a 
With respect to dependent claim 3, Pertsel discloses wherein the one or more processors are further configured to: determine multiple configurations of the one or more vehicle settings of the vehicle based on the plurality of body measurements; and store the multiple configurations of the one or more vehicle settings in the driver profile in the memory (see col. 33, lines 53 – 56 and col. 34, lines 52-55:  For example, deep learning may be implemented to build pre-set configurations (e.g., the comfort profiles) based on different combinations of characteristics of the users 452a-452n.  The memory 108 may provide the comfort profile 710. The processors 106a-106n may compare the current configuration of the vehicle components 652a-652n with the comfort 55 profiles 710.).  
With respect to dependent claims 4 and 15, Pertsel discloses a communication unit configured to send the driver profile to the vehicle (see col. 40, lines 14-23:  the communication devices 110 may upload the comfort profile 730a corresponding to the characteristics 702a-702n of the occupant 452a.  For example, the processors 106a-106n may create a new body type comfort profile based on the body type of the occupant and the preferences detected.  In an example, the comfort profiles may be uploaded to a cloud service providing the various comfort profiles and/or the CNN module 150' performing the fleet learning statistical analysis.  Next, the method 850 may move to the decision step 864.).
With respect to dependent claims 5 and 16, Pertsel discloses wherein the one or more vehicle settings include one or more of a position of a heads-up display, a position of a pedal, an angle of a backrest, a height of a seat cushion, a tilt of the seat cushion, an extension position of the seat cushion, a position of a lumbar support, a position of a seat side bolster, a position of a headrest, a position of a side mirror, a position of a rear-view mirror, a tilt of a steering wheel, or 
With respect to dependent claims 7 and 18, Pertsel discloses wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: determine the height of the seat cushion based on the plurality of body measurements such that the person has an unobstructed view to displays on an instrument panel of the vehicle (see col. 26, lines 16-27:  the measurements may be performed at a pixel level.  For example, the age and/or body size of the occupant 452' may be determined by the processors 106a-106n and may be based on the location and/or height of the occupant 452' relative to the seat 502b.  While one measurement (e.g., D2) is shown relative to the seat 502, numerous measurements (e.g., width of the body with respect to the seat 502, a distance 
With respect to dependent claims 8, Pertsel discloses wherein the one or more processors are part of a cloud server (see col. 40, lines 19-22:  n an example, the comfort profiles may be uploaded to a cloud service providing the various comfort profiles and/or the CNN module 150' performing the fleet learning statistical analysis.).  
With respect to dependent claim 9, Pertsel discloses wherein the one or more processors are part of the vehicle (see col. 3, lines 5-14: the apparatus 100 generally comprises and/or communicates with blocks (or circuits) 102a-102n, a block (or circuit) 104, blocks (or circuits) 106a-106n, a block (or circuit) 108, a block (or circuit) 110, blocks (or circuits) 112a-112n, a block (or circuit) 114, a block (or circuit) 116 and/or a block (or circuit) 118.  The circuits 102a-102n may each implement a capture device.  The circuits 104 may implement an interface circuit.  The circuits 106a-106n may each implement a processor (or co-processors). 
With respect to dependent claims 10 and 19, Pertsel discloses wherein the one or more processors are further configured to cause the vehicle to implement the one or more vehicle settings (see col. 27, line 65 – col. 28, line 5:   The processors 106a-106n may be configured to detect the current conditions (e.g., a current seat location received from the interface 104, a current temperature in the vehicle 50, a current height of the steering wheel, etc.) and the signal VCTRL may be configured to adjust the various vehicle characteristics (or components) to bring them to the settings indicated by the comfort profile.). 
With respect to dependent claims 11 and 20, Pertsel discloses wherein the one or more processors are part of a mobile phone that includes the camera, and wherein the camera is configured to perform a body scan of the person in a 3D space to capture the plurality of body measurements (see col. 14, lines 53-61:   the processors 106a-106n may determine the position (e.g., 3D coordinates and/or location coordinates) of various features (e.g., body characteristics) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel in view of U.S. Patent Publication No. 2016/0332578 to Wieczorek.
With respect to dependent claims 6 and 17, Pertsel discloses. The apparatus of claim 5, wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: determine a line-of-sight of the person based on the plurality of body measurements; and determine one or more of the position of the side mirror, the position of the rear-view mirror, or the position of the heads-up display based on the line-of-sight (see col. 2, lines 59-63 and col. 15, lines 1-8  Once a comfort profile is selected for a particular vehicle user then a reaction may be performed to adjust various vehicle characteristics (e.g., seats, steering wheel height, mirror angles, temperature settings, infotainment center settings, etc.  The processors 106a-106n may be configured to approximate the gaze of the driver 202. For example, the drowsiness and/or attentiveness of the driver 202 may be detected (e.g., recognizing that eyes are closing, recognizing that the head is drifting down, etc.). In another 5 example, the processors 106a-106n may present the recording of the driver 202 to the display 118 (e.g., as a live stream for use in teleconferencing).). 
Pertsel does not specifically disclose that the gaze of the driver helps determines a vehicle mirror setting.  
Wieczorek discloses adjusting vehicle mirrors to provide an optimized mirror setting.  Wieczorek also discloses a camera 310 that can also view the driver's eyes (the driver is indicated by numeral 340 in FIG. 3) using machine vision and/or optical recognition techniques, e.g., to distinguish the user's eyes from other aspects of the user, e.g., their nose.  As illustrated by FIG. 4, a ray 410 may be drawn from the center of the user's eyes (between the eyes) to mirror 310, and reflected ray 420 computed.  Reflected ray 420 may be computed in a manner such that ray 410 and reflected ray 420 are equidistant or equiangular about the normal to mirror 310.  Mirror 310 may be oriented such that reflected ray 420 traverses down the center of the trapezoid delineated by the lane markers.  This configuration may also be considered an optimized mirror orientation. (See paragraph [0043]).  
It would have been obvious to one skilled in the art at the time of the invention to combine the camera for body measurements of Pertsel with the camera recognition of a driver’s eyes of Wieczorek in order to provide efficient and optimized vehicle configuration settings that adjusts mirrors based on a driver or operator’s profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661